   Case 18-34197-hdh13 Doc 44 Filed 11/05/19                   Entered 11/05/19 15:24:45            Page 1 of 2


Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION


IN RE:                                                             CASE NO: 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS
           DEBTORS                                                 Pre-Hearing: Dec 19, 2019
                                                                   Time:    8:30 am




                  Motion to Dismiss Chapter 13 Case and Notice of Hearing thereon


    Now comes, Thomas D. Powers, Chapter 13 Trustee ("Trustee"), and files this Motion to Dismiss and would
respectfully show unto the Court as follows:


       1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 157(b), 11 U.S.C. Section 1307 and Fed.
             Rules Bankruptcy Procedures Rule 9014.
       2.    This case was filed on Tuesday, December 18, 2018 and a Chapter 13 Plan was confirmed on
             Monday, May 6, 2019.
       3.    The Trustee's Recommendation Concerning Claims ("TRCC") was filed on Thursday, August 22,
             2019 and provided for a plan Modification, subject to feasibility in order to make the plan sufficient.
       4.    The Debtor is unable to prove that the proposed Modification is feasible or in the alternative, the
             Debtor has failed to prosecute the case.


    Wherefore, your Trustee prays that after notice and hearing, this Chapter 13 case be dismissed.



                                                        Office of the Chapter 13 Trustee, Dallas

                                                        By: /s/ Thomas D. Powers
                                                        Thomas D. Powers / State Bar No. 16218700
                                                        Office of the Standing Chapter 13 Trustee
                                                        105 Decker Ct
                                                        Suite 1150 11th Floor
                                                        Irving, TX 75062
                                                        (214) 855-9200
    Case 18-34197-hdh13 Doc 44 Filed 11/05/19                                 Entered 11/05/19 15:24:45                     Page 2 of 2



Motion to Dismiss Chapter 13 Case and Notice of Hearing thereon, Page 2
Case # 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS




                                                          NOTICE OF HEARING


     To the Debtors and the Debtors' Attorney of Record:

    You are notified of the filing of the foregoing Motion of Trustee to Dismiss Chapter 13 case for the reason (s)
therein stated. A pre-hearing conference on the Trustee's Motion will be held on Thu, Dec 19, 2019 at 8:30 am at
105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062 . Motions not resolved/defaulted at the pre-hearing
conference will be held by the Court at 2:00 PM on the same day at 1100 Commerce Street, Fourteenth Floor,
Dallas, Texas. You do not have to attend the pre -hearing conference or hearing unless you oppose dismissal of the
case.




                                                           Certificate of Service

I hereby certify that a true copy of the foregoing Motion to Dismiss Chapter 13 Case and Notice of Hearing theron
was served on the following parties at the addresses listed below by United States First Class Mail or via electronic
mail:


Debtors:                Daryl D Rogers & Lovie Tasker-Rogers, Po Box 292278, Lewisville, Tx 75029
Attorney:               Price And Price Law Pc, 10000 North Central Expressway, Suite 400, Dallas, Tx 75231**
Notice Creditor(s):     Lewisville Isd, Linebarger Goggan Blair & Sampson Llp, 2777 N Stemmons Freeway Ste 1000, Dallas, Tx 75207
                        Mccreary Veselka Bragg Allen, Po Box 1269, Round Rock, Tx 78680**
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




Dated:                         11/5/2019                             By: /s/ Thomas D. Powers
